AFFIRMED; Opinion Filed February 25, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01659-CR
                                     No. 05-13-01660-CR

                     CHRISTOPHER EUGENE ADDISON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F06-63021-Q, F12-71987-Q

                              MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                   Opinion by Justice Lang

       Christopher Eugene Addison appeals his convictions, following the adjudication of his

guilt, for robbery and assault involving family violence.        See TEX. PENAL CODE ANN.

§§ 22.01(a)(1), (b)(2), 29.02(a) (West 2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West

2008 & Supp. 2014). The trial court assessed punishment at five years’ imprisonment for the

robbery and one year’s confinement in the county jail for the assault. On appeal, appellant’s

attorney filed a brief in which she concludes the appeals are wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable
grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

          We affirm the trial court’s judgments.




                                                         / Douglas S. Lang/
                                                         DOUGLAS S. LANG
                                                         JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131659F.U05




                                                   -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


CHRISTOPHER EUGENE ADDISON,                       Appeal from the 204th Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F06-63021-Q).
No. 05-13-01659-CR       V.                       Opinion delivered by Justice Lang, Justices
                                                  Stoddart and Schenck participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 25, 2015.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


CHRISTOPHER EUGENE ADDISON,                       Appeal from the 204th Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F12-71987-Q).
No. 05-13-01660-CR       V.                       Opinion delivered by Justice Lang, Justices
                                                  Stoddart and Schenck participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 25, 2015.




                                            -4-